Citation Nr: 9912107	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension and angina pectoris, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
abdominal pain with hemorrhoids, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for a back 
disability.

4.  Entitlement to a compensable evaluation for a right hand 
disability.

5.  Entitlement to a compensable evaluation for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from May 1965 to November 
1989.

This appeal arose from a May 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In July 1994, the veteran testified at a 
personal hearing; in October 1994, the hearing officer issued 
a decision which increased the disability evaluation assigned 
to the veteran's coronary artery disease to 30 percent.  A 
rating action was then issued in November 1994.  In January 
1997, this case was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  The veteran and 
his representative were notified by an August 1998 
supplemental statement of the case that the low back 
disability evaluation was being increased to 40 percent and 
the right elbow evaluation was being increased to 10 percent; 
the denials of the remaining claims were continued.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, the examinations must address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, it is found that the VA examination 
conducted in May 1998 provides an inadequate basis upon which 
to determine entitlement to the benefits sought.  The 
cardiovascular examination in question did not relate the 
veteran's symptoms to the current criteria for rating 
cardiovascular disorders (effective January 12, 1998).  The 
examination of his right hand did not include information 
concerning dorsiflexion or palmar flexion, which is necessary 
in order to determine entitlement to an increased evaluation.  
While the examination of the right elbow contained 
information as to flexion of the joint, there was no 
indication of the degree of extension possible which, 
depending on its degree of limitation (if any), could justify 
an increased evaluation.  

In regard to the claim for an increased evaluation for the 
low back disability, it is noted that this evaluation was 
increased to 40 percent in August 1998, the maximum schedular 
disability evaluation permissible pursuant to 38 C.F.R. Part 
4, Code 5295 (1998).  However, the veteran has persistently 
claimed that his condition is more disabling than this 
evaluation would suggest.  He reports that he suffers from 
severe, constant pain, for which he receives repeated nerve 
block injections.  These injections apparently only provide 
temporary relief.  He wears a back brace and a TENS unit.  
Despite these complaints, and the evidence of ineffective 
recurrent treatment, there is no evidence that the RO 
considered submitting this case to the Undersecretary for 
Benefits or to the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998), nor does the 
August 1998 supplemental statement of the case refer to 
consideration of this regulation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Stegall v. West, 11 
Vet. App. 268 (1998), stated that, when a case is remanded by 
either the Court or the Board, a veteran has, as a matter of 
law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

In the instant case, the Board issued a remand in January 
1997, in part so that the RO could adjudicate whether the 
veteran was entitled to separate evaluations for his 
diagnosed hypertension (as distinct from his coronary artery 
disease) and gastrointestinal disorder (as distinct from his 
hemorrhoids).  However, the RO failed to so adjudicate.  
Thus, the instructions of the previous remand were not 
complied with.  According to Stegall, supra., this case must 
be remanded again for full compliance with the previous 
remand.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA cardiovascular examination by 
a qualified physician in order to fully 
assess the current nature and degree of 
severity of his service-connected 
coronary artery disease.  The examination 
report should indicate the following:

	a) whether the veteran has 
arteriosclerotic heart disease following 
a typical history of acute coronary 
occlusion or thrombosis, or with a 
history of substantiated repeated anginal 
attacks, when more than light manual 
labor is not feasible (60 percent; 
38 C.F.R. Part 4, Code 7005 (1997)); and 

	b) whether there has been more than 
one episode of acute congestive heart 
failure in the past year; or workload of 
greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent (60 percent; 
38 C.F.R. Part 4, Code 7005 (1998)).

The claims folder must be made available 
to the examiner prior to the examination 
so that the veteran's entire medical 
history can be taken into consideration, 
and the examiner is asked to indicate in 
the examination report that the folder 
has been reviewed.

2.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected right 
hand and right elbow disorders.  The 
examination should include dorsiflexion 
and palmar flexion of the right wrist, as 
well as flexion and extension of the 
right elbow.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
describe, and the degree of functional 
loss due to pain should be indicated.  
See 38 C.F.R. § 4.40 (1998).  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
See 38 C.F.R. § 4.45 (1998).  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the veteran's entire medical history can 
be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the folder has 
been reviewed.

3.  The RO should rule on whether or not 
submission of the veteran's claims files 
to the appropriate authority for 
consideration of an extraschedular 
evaluation for the service-connected back 
disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) is appropriate.

4.  The RO should review the evidence of 
record in order to determine whether or 
not separate disability evaluations may 
reasonably be assigned to the coronary 
artery disease and hypertension.  The RO 
should also adjudicate the issue of 
whether any diagnosed gastrointestinal 
disorder (such as gastroesophageal reflux 
disease) can be assigned a disability 
evaluation separate from the service-
connected hemorrhoids.

5.  The RO should then review the 
evidence of record and determine whether 
the veteran is entitled to an increased 
disability evaluation for the service-
connected coronary artery disease in 
light of the old and the new rating 
criteria.  The RO should assign a 
disability evaluation pursuant to the 
version of the rating schedule most 
favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









